EXHIBIT 10.8
 


EXECUTION VERSION




$565,000,000


Wendy’s/Arby’s Restaurants, LLC


10.0% Senior Notes Due 2016




PURCHASE AGREEMENT


 June 18, 2009




Credit Suisse Securities (USA) LLC
Banc of America Securities LLC
Citigroup Global Markets Inc.,
  As Representatives of the Several Purchasers,
c/o Credit Suisse Securities (USA) LLC
       Eleven Madison Avenue,
New York, N.Y. 10010-3629


Dear Sirs:


1.  Introductory.  Wendy’s International Holdings, LLC (to be renamed
Wendy’s/Arby’s Restaurants, LLC), a Delaware limited liability company (the
“Company”), agrees with the several initial purchasers named in Schedule A
hereto (the “Purchasers”) subject to the terms and conditions stated herein, to
issue and sell to the several Purchasers U.S.$565,000,000 principal amount of
its 10.0% Senior Notes Due 2016 (“Offered Securities”) to be issued under an
indenture, to be dated as of the Closing Date (the “Indenture”), between the
Company, the Guarantors, (hereinafter defined) and U.S. Bank, National
Association, as trustee (the “Trustee”). The Offered Securities will be
unconditionally guaranteed as to the payment of principal and interest by each
of the Company’s subsidiaries listed on Schedule B hereto (collectively, the
“Guarantors” and such guarantees, the “Guarantees”).


The holders of the Offered Securities will be entitled to the registration
rights set forth in a registration rights agreement to be dated as of the
Closing Date among the Company, the Guarantors and the Purchasers (the
“Registration Rights Agreement”), pursuant to which the Company and the
Guarantors will agree to file a registration statement with the Commission
registering the resale of the Offered Securities and the related Guarantees
under the Securities Act.


Each of the Company and the Guarantors hereby agrees with the several Purchasers
as follows:


2.  Representations and Warranties of the Company and the Guarantors.  Each of
the Company and the Guarantors represents and warrants to, and agrees with, the
several Purchasers that:


 
(a)  Offering Circulars; Certain Defined Terms.  The Company has prepared or
will prepare a Preliminary Offering Circular and a Final Offering Circular.



 
For purposes of this Agreement:



“Applicable Time” means 3:30 p.m. (New York time) on the date of this Agreement.


“Closing Date” has the meaning set forth in Section 3 hereof.


“Commission” means the Securities and Exchange Commission.


 
 

--------------------------------------------------------------------------------

 




“Exchange Act” means the United States Securities Exchange Act of 1934.


“Final Offering Circular” means the final offering circular relating to the
Offered Securities to be offered by the Purchasers that discloses the offering
price and other final terms of the Offered Securities and is dated as of the
date of this Agreement (even if finalized and issued subsequent to the date of
this Agreement).


“Free Writing Communication” means a written communication (as such term is
defined in Rule 405) that constitutes an offer to sell or a solicitation of an
offer to buy the Offered Securities and is made by means other than the
Preliminary Offering Circular or the Final Offering Circular.


“General Disclosure Package” means the Preliminary Offering Circular together
with any Issuer Free Writing Communication existing at the Applicable Time and
the information, if any, distributed at or prior to the Applicable Time, as
evidenced by its being specified in Schedule C hereto.


“Issuer Free Writing Communication” means a Free Writing Communication prepared
by or on behalf of the Company, used or referred to by the Company or containing
a description of the final terms of the Offered Securities or of their offering,
in the form retained in the Company’s records.


“Preliminary Offering Circular” means the preliminary offering circular, dated
June 10, 2009, 2009, relating to the Offered Securities to be offered by the
Purchasers.


“Rules and Regulations” means the rules and regulations of the Commission.


“Securities Act” means the United States Securities Act of 1933.


“Securities Laws” means, collectively, the Sarbanes-Oxley Act of 2002
(“Sarbanes-Oxley”), the Securities Act, the Exchange Act, the Rules and
Regulations, the auditing principles, rules, standards and practices applicable
to auditors of “issuers” (as defined in Sarbanes-Oxley) promulgated or approved
by the Public Company Accounting Oversight Board.


“Supplemental Marketing Material” means any Issuer Free Writing Communication
other than any Issuer Free Writing Communication specified in Schedule C hereto,
which has been approved by the Company, including, the electronic Bloomberg
roadshow slides and the accompanying audio recordings.


Unless otherwise specified, a reference to a “rule” is to the indicated rule
under the Securities Act.


 
(b)  Disclosure.  As of the date of this Agreement, the Final Offering Circular
does not, and as of the Closing Date, the Final Offering Circular will not,
include any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  At the Applicable
Time, and as of the Closing Date, neither (i) the General Disclosure Package,
nor (ii) the Supplemental Marketing Material, when considered, as an aggregate,
together with the General Disclosure Package, included, or will include, any
untrue statement of a material fact or omitted, or will omit, to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.  The preceding two
sentences do not apply to statements in or omissions from the Preliminary or
Final Offering Circular, the General Disclosure Package or any Supplemental
Marketing Material based upon written information furnished to the Company by
any Purchaser through the Representatives specifically for use therein, it being
understood and agreed that the only such information is that described as such
in Section 8(b) hereof.



 
(c)  Good Standing of the Company and the Guarantors. The Company and each
Guarantor has been duly organized or incorporated and is existing and in good
standing under the laws of the jurisdiction of its organization or
incorporation, with power and authority (corporate



 
- 2 -

--------------------------------------------------------------------------------

 


 
and other) to own its properties and conduct its business as described in the
General Disclosure Package; and the Company and each Guarantor is duly qualified
to do business as a foreign corporation in good standing in all other
jurisdictions in which its ownership or lease of property or the conduct of its
business requires such qualification except for when failure to be qualified or
good standing would not, individually or in the aggregate, result in a material
adverse effect on the condition (financial or otherwise), results of operations,
business or properties of the Company, the Guarantors and their respective
subsidiaries taken as a whole (“Material Adverse Effect”).



 
(d)  Subsidiaries.  Each “significant subsidiary”, as such term is defined in
Rule 1-02(w) of Regulation S-X of the Company and each significant subsidiary,
as such term is defined in Item 1-02(w) of Regulation S-X of the Guarantors has
been duly incorporated and is existing and in good standing under the laws of
the jurisdiction of its incorporation, with power and authority (corporate and
other) to own its properties and conduct its business as described in the
General Disclosure Package; and each significant subsidiary of the Company and
each significant subsidiary of the Guarantors is duly qualified to do business
as a foreign corporation in good standing in all other jurisdictions in which
its ownership or lease of property or the conduct of its business requires such
qualification except for when failure to be qualified or good standing would not
constitute a Material Adverse Effect; all of the issued and outstanding capital
stock of each significant subsidiary of the Company and each significant
subsidiary of the Guarantors has been duly authorized and validly issued and is
fully paid and nonassessable; and except as described in the General Disclosure
Package or the Final Offering Circular, and except for any such liens,
encumbrances, defects incurred pursuant to the Credit Agreement, the capital
stock of each significant subsidiary owned by the Company or each Guarantor,
directly or through significant subsidiaries, is owned free from liens,
encumbrances and defects.



 
(e)  Corporate Structure.  The entities listed on Schedule D hereto are the only
subsidiaries, direct or indirect, of the Company.



 
(f)  Indenture; Offered Securities.  The Indenture has been duly and validly
authorized by the Company and the Guarantors and, when duly executed and
delivered by the Company and the Guarantors (assuming the due authorization,
execution and delivery thereof by the Trustee), will be a legally binding and
valid obligation of the Company, enforceable against it in accordance with its
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles. The Indenture, when executed
and delivered, will conform in all material respects to the description thereof
in the General Disclosure Package and the Final Offering Circular.   The Offered
Securities have been duly and validly authorized for issuance and sale to the
Purchasers by the Company. When the Offered Securities are issued and executed
by the Company, authenticated by the Trustee and delivered by the Company
against payment therefor by the Purchasers in accordance with the terms of this
Agreement and the Indenture, the Offered Securities will be legally binding and
valid obligations of the Company, entitled to the benefits of the Indenture and
enforceable against the Company in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.  The Offered Securities, when issued,
authenticated and delivered, will conform in all material respects to the
description thereof in the General Disclosure Package and the Final Offering
Circular.



 
(g)  Trust Indenture Act.  On the Closing Date, the Indenture will conform in
all material respects to the requirements of the United States Trust Indenture
Act of 1939, as amended (the “Trust Indenture Act”), and the rules and
regulations of the Commission applicable to an indenture which is qualified
thereunder.



 
(h)  No Finder’s Fee.  Except as disclosed in the General Disclosure Package,
there are no contracts, agreements or understandings between the Company and any
person that would give rise to a valid claim against the Company or any
Purchaser for a brokerage commission, finder’s fee or other like payment in
connection with the issuance of the Offered Securities.



 
- 3 -

--------------------------------------------------------------------------------

 




 
(i)  Registration Rights Agreement.  The Registration Rights Agreement has been
duly authorized by the Company and the Guarantors; and, when the Registration
Rights Agreement has been duly executed and delivered by the Company and the
Guarantors, and assuming the due authorization, execution and delivery by the
Representatives, will be the valid and legally binding obligations of the
Company and the Guarantors, enforceable in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles and except that any rights to indemnity or
contribution thereunder may be limited by federal and state securities laws and
public policy considerations.



 
(j)  Exchange Securities.  On the Closing Date, the Exchange Securities will
have been duly authorized by the Company; and when the Exchange Securities are
issued and executed by the Company and authenticated by the Trustee in
accordance with the terms of the Exchange Offer and the Indenture and delivered
by the Company, the Exchange Securities will be entitled to the benefits of the
Indenture and will be the valid and legally binding obligations of the Company,
enforceable in accordance with their terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.



 
(k)  Guarantee.  The Guarantee to be endorsed on the Offered Securities by each
Guarantor has been duly authorized by such Guarantor; and, when the Offered
Securities are issued and executed by the Company and authenticated by the
Trustee in accordance with the terms of the Indenture and delivered by the
Company against payment pursuant to this Agreement, the Guarantee of each
Guarantor endorsed thereon will have been duly executed and delivered by each
such Guarantor, will conform to the description thereof contained in the Final
Offering Circular and will constitute valid and legally binding obligations of
such Guarantor, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles.  The Guarantee to be endorsed on the Exchange Securities by
each Guarantor has been duly authorized by such Guarantor; and, when issued,
will have been duly executed and delivered by each such Guarantor and will
conform, in all material respects, to the description thereof contained in the
Final Offering Circular.  When the Exchange Securities have been issued and
executed by the Company and authenticated by the Trustee in accordance with the
terms of the Exchange Offer and the Indenture and delivered by the Company, the
Guarantee of each Guarantor endorsed thereon will constitute valid and legally
binding obligations of such Guarantor, enforceable in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.



 
(l)  No Registration Rights.  There are no contracts, agreements or
understandings between the Company or any Guarantor and any person granting such
person the right to require the Company or such Guarantor to file a registration
statement under the Securities Act with respect to any securities of the Company
or such Guarantor or to require the Company or such Guarantor to include such
securities with the Offered Securities and Guarantees registered pursuant to any
Registration Statement.



 
(m)  Absence of Further Requirements.  Assuming the accuracy of, and the
compliance with, the representations, warranties and agreements set forth in
Section 4 of this Agreement and except as disclosed in the General Disclosure
Package, no consent, approval, authorization, or order of, or filing or
registration with, any person (including any governmental agency or body or any
court) by the Company or by the Guarantors is required for the consummation of
the transactions contemplated by this Agreement, the Indenture and the
Registration Rights Agreement in connection with the offering, issuance and sale
of the Offered Securities and the Guarantees by the Company and the Guarantors
except for the order of the Commission declaring



 
- 4 -

--------------------------------------------------------------------------------

 


 
effective the Exchange Offer Registration Statement or, if required, the Shelf
Registration Statement (each as defined in the Registration Rights Agreement).



 
(n)  Title to Property.  Except as disclosed in the General Disclosure Package
and except as would not constitute a Material Adverse Effect, the Company, the
Guarantors and their respective subsidiaries have good and valid title to all
real properties and all other properties and assets owned by them, in each case
free from liens, charges, encumbrances and defects (a “Lien”) that would
materially affect the value thereof or materially interfere with the use made or
to be made thereof by them except as are permitted under the Indenture; and
except as disclosed in the General Disclosure Package and except as would not
constitute a Material Adverse Effect, the Company, the Guarantors and their
respective subsidiaries hold any material leased real or personal property under
valid and enforceable leases with no terms or provisions that would materially
interfere with the use made or to be made thereof by them.



 
(o)  Absence of Defaults and Conflicts Resulting from Transaction. Except as set
forth in the General Disclosure Package and assuming the accuracy of, and the
compliance with, the representations, warranties and agreements set forth in
Section 4 of this Agreement, the execution, delivery and performance of the
Indenture, this Agreement and the Registration Rights Agreement, and the
issuance and sale of the Offered Securities and Guarantees and compliance with
the terms and provisions thereof will not result in a breach or violation of any
of the terms and provisions of, or constitute a default or a Debt Repayment
Triggering Event (as defined below) under, or result in the imposition of any
Lien upon any property or assets of the Company, the Guarantors or any of their
respective subsidiaries pursuant to, (i) the organizational documents of the
Company, the Guarantors or any of their respective subsidiaries, (ii) any
statute, any rule, regulation or order of any governmental agency or body or any
court, domestic or foreign, having jurisdiction over the Company, the Guarantors
or any of their respective subsidiaries or any of their properties, or (iii) any
agreement or instrument to which the Company, the Guarantors or any of their
respective subsidiaries is a party or by which the Company, the Guarantors or
any of their respective subsidiaries is bound or to which any of the properties
of the Company, the Guarantors or any of their respective subsidiaries is
subject except, in the cases of clauses (ii) and (iii), for such breach,
violation, default of a Debt Repayment Triggering Event or Lien that would not
constitute a Material Adverse Effect; a “Debt Repayment Triggering Event” means
any event or condition that gives, or with the giving of notice or lapse of time
would give, the holder of any note, debenture, or other evidence of indebtedness
(or any person acting on such holder’s behalf) the right to require the
repurchase, redemption or repayment of all or a portion of such indebtedness by
the Company, the Guarantors or any of their respective subsidiaries.



 
(p)  Absence of Existing Defaults and Conflicts.  None of the Company, the
Guarantors or their respective subsidiaries is in violation of their respective
organizational documents or in default (or with the giving of notice or lapse of
time would be in default) under any existing obligation agreement, covenant or
condition contained in any indenture, loan agreement, mortgage, lease or other
agreement or instrument to which any of them is a party or by which any of them
is bound or to which any of the properties of any of them is subject, except
such defaults that would not, individually or in the aggregate, result in a
Material Adverse Effect.  The agreements listed in Schedule E are the only
material agreements of the Company and the Guarantors.



 
(q)  Authorization of Agreement.  This Agreement has been duly authorized,
executed and delivered by the Company and the Guarantors.



 
(r)  Possession of Licenses and Permits.  The Company, the Guarantors and their
respective subsidiaries possess, and are in compliance with the terms of, all
adequate certificates, authorizations, franchises, licenses and permits
(“Licenses”) necessary or material to the conduct of the business now conducted
as described in the General Disclosure Package except as would not constitute a
Material Adverse Effect and have not received any written notice of proceedings



 
- 5 -

--------------------------------------------------------------------------------

 


 
relating to the revocation or modification of any Licenses, which proceeding
could reasonably be expected individually or in the aggregate to result in a
Material Adverse Effect.



 
(s)  Absence of Labor Dispute.  No labor dispute with the employees of the
Company or the Guarantor or any of their respective subsidiaries exists or, to
the knowledge of the Company or the Guarantors, is imminent, in each case, that
would have a Material Adverse Effect.



 
(t)  Possession of Intellectual Property.  The Company, the Guarantors and their
respective subsidiaries own, possess, lease or can acquire on reasonable terms,
adequate trademarks, trade names and other rights to inventions, know how,
patents, copyrights, confidential information and other intellectual property
(collectively, “intellectual property rights”) necessary to conduct the business
now operated by them except as would not constitute a Material Adverse Effect,
or presently employed by them, and have not received any written notice of
infringement of or conflict with asserted rights of others with respect to any
intellectual property rights, which infringement or conflict could reasonably be
expected individually or in the aggregate to result in a Material Adverse
Effect.



 
(u)  Environmental Laws.  Except as disclosed in the General Disclosure Package,
none of the Company, the Guarantors or their respective subsidiaries is in
violation of any statute, any rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “environmental laws”), owns or operates any real
property contaminated with any substance that is subject to any environmental
laws, is liable for any off site disposal or contamination pursuant to any
environmental laws, or is subject to any claim relating to any environmental
laws, which violation, contamination, liability or claim would individually or
in the aggregate have a Material Adverse Effect; and the Company is not aware of
any pending investigation which might lead to such a claim.



 
(v) Accurate Disclosure.  The statements in the General Disclosure Package and
the Final Offering Circular under the headings “Business-Legal Proceedings” and
“Business- Governmental Regulations” insofar as such statements summarize legal
matters, agreements, documents or proceedings discussed therein, are accurate
and fair summaries in all material respects of such legal matters, agreements,
documents or proceedings and present the information required to be shown.



 
(w)  Absence of Manipulation. None of the Company, the Guarantors and their
respective affiliates has, either alone or with one or more other persons, bid
for or purchased for any account in which it or any of its affiliates had a
beneficial interest any Offered Securities or attempted to induce any person to
purchase any Offered Securities.



(x)
Internal Controls and Compliance with the Sarbanes-Oxley Act.  Except as set
forth in the General Disclosure Package, the Company, the Guarantors and their
respective subsidiaries in all material respects are in compliance with
Sarbanes-Oxley.  The Company and the Guarantors are subject to a system of
internal controls maintained by Wendy’s/Arby’s Group, Inc., including, but not
limited to, disclosure controls and procedures, internal controls over
accounting matters and financial reporting, an internal control audit function
and legal and regulatory compliance controls (collectively, “Internal
Controls”), are sufficient to provide reasonable assurances that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with U.S. Generally Accepted
Accounting Principles and to maintain accountability for assets, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.



 
- 6 -

--------------------------------------------------------------------------------

 


(y)  Litigation.  Except as disclosed in the General Disclosure Package, there
are no pending actions, suits or proceedings (including any inquiries or
investigations by any court or governmental agency or body, domestic or foreign)
against or affecting the Company, the Guarantors, any of their respective
subsidiaries or any of their respective properties, which actions, suits or
proceedings (including any inquiries or investigations by any court or
governmental agency or body, domestic or foreign) could reasonably be expected
individually or in the aggregate to result in a Material Adverse Effect, and no
such actions, suits or proceedings (including any inquiries or investigations by
any court or governmental agency or body, domestic or foreign) to the Company’s
or the Guarantors’ knowledge, are threatened or contemplated.


 
(z)  Financial Statements.  The historical financial statements included in the
General Disclosure Package present fairly in all material respects the financial
position of the Company, the Guarantors and their respective consolidated
subsidiaries as of the dates shown and their results of operations and cash
flows for the periods shown, and such financial statements have been prepared in
conformity with the generally accepted accounting principles in the United
States applied on a consistent basis; and the assumptions used in preparing the
pro forma financial statements included in the General Disclosure
Package provide a reasonable basis for presenting the significant effects
directly attributable to the transactions or events described therein, the
related pro forma adjustments give appropriate effect to those assumptions, and
the pro forma columns therein reflect the proper application of those
adjustments to the corresponding historical financial statement amounts.



 
(aa)  No Material Adverse Change in Business.  Except as disclosed in the
General Disclosure Package, since the end of the period covered by the latest
unaudited financial statements included in the General Disclosure Package
(i) there has been no change, nor any development or event involving a
prospective change, in the condition (financial or otherwise), results of
operations, business or properties of the Company, the Guarantors and their
respective subsidiaries, taken as a whole, that has had a Material Adverse
Effect; (ii) except as disclosed in or contemplated by the General Disclosure
Package, there has been no dividend or distribution of any kind declared, paid
or made by the Company or the Guarantors on any class of their capital stock and
(iii) except as disclosed in or contemplated by the General Disclosure Package,
there has been no material adverse change in the capital stock, short-term
indebtedness, long-term indebtedness, net current assets or net assets of the
Company, the Guarantors and their respective subsidiaries.



 
(bb)  Investment Company Act. Neither the Company nor any Guarantor is an
open-end investment company, unit investment trust or face-amount certificate
company that is or is required to be registered under Section 8 of the United
States Investment Company Act of 1940 (the “Investment Company Act”); and
neither the Company nor any Guarantor is and, after giving effect to the
offering and sale of the Offered Securities and the application of the proceeds
thereof as described in the General Disclosure Package, will be an “investment
company” as defined in the Investment Company Act.



 
(cc)  Regulations T, U, X.  Neither the Company nor any Guarantor nor any of
their respective subsidiaries nor any agent thereof  (other than the Purchasers,
as to whom the Company makes no representations) acting on their behalf has
taken, and none of them will take, any action that might cause this Agreement or
the issuance or sale of the Offered Securities to violate Regulation T,
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System.



 
(dd)  Ratings.  Except as described in the General Disclosure Package and the
announcements by each of Standard & Poor’s Ratings Service and Moody’s Investors
Service prior to the date hereof, no “nationally recognized statistical rating
organization” as such term is defined for purposes of Rule 436(g)(2) (i) has
imposed (or has informed the Company or any Guarantor that it is considering
imposing) any condition (financial or otherwise) on the Company’s or any
Guarantor’s retaining any rating assigned to the Company or any Guarantor or



 
- 7 -

--------------------------------------------------------------------------------

 


 
any securities of the Company or any Guarantor or (ii) has indicated to the
Company or any Guarantor that it is considering any of the actions described in
Section 7(b)(ii) hereof.



 
(ee)  Class of Securities Not Listed.  No securities of the same class (within
the meaning of Rule 144A(d)(3)) as the Offered Securities are listed on any
national securities exchange registered under Section 6 of the Exchange Act or
quoted in a U.S. automated inter-dealer quotation system.



 
(ff)  No Registration.  Assuming the accuracy of, compliance by the Purchasers
with the representations, warranties and agreements set forth in Section 4 of
the Agreement, and assuming compliance by holders of the Offered Securities with
the transfer restrictions thereof, the offer and sale of the Offered Securities
in the manner contemplated by this Agreement will be exempt from the
registration requirements of the Securities Act by reason of Section 4(2)
thereof, Rule 144A and Regulation S thereunder; and it is not necessary to
qualify an indenture in respect of the Offered Securities under the Trust
Indenture Act.



 
(gg)  No General Solicitation; No Directed Selling Efforts.  Neither the
Company, nor any Guarantor, nor any of their respective affiliates, nor any
person acting on its or their behalf (other than the Purchasers, as to whom the
Company makes no representations) (i) has, within the six-month period prior to
the date hereof, offered or sold in the United States or to any U.S. person (as
such terms are defined in Regulation S under the Securities Act) the Offered
Securities or any security of the same class or series as the Offered Securities
or (ii) has offered or will offer or sell the Offered Securities (A) in the
United States by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) or (B) with respect to any such
securities sold in reliance on Rule 903 of Regulation S (“Regulation S”) under
the Securities Act, by means of any directed selling efforts within the meaning
of Rule 902(c) of Regulation S.  The Company, the Guarantors, their respective
affiliates and any person acting on its or their behalf (other than the
Purchasers, as to whom the Company makes no representations) have complied and
will comply with the offering restrictions requirement of Regulation S. Neither
the Company nor any Guarantor has entered and neither the Company nor any
Guarantor will enter into any contractual arrangement with respect to the
distribution of the Offered Securities except for this Agreement and the
Registration Rights Agreement.



 
(hh) FCPA.  Neither the Company, the Guarantors nor any of their significant
subsidiaries nor, to the knowledge of the Company or the Guarantors, any
director, officer, agent, employee or affiliate of the Company, the Guarantors
or any of their significant subsidiaries is aware of or has taken any action,
directly or indirectly, that would result in a violation by such persons of the
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA and the Company, the
Guarantors, their significant subsidiaries and, to the knowledge of the Company
or the Guarantors, their affiliates have conducted their businesses in
compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith and neither the Company, the Guarantors
nor any of their significant subsidiaries nor, to the knowledge of the Company
or the Guarantors, any director, officer, agent, employee or affiliate of the
Company, the Guarantors or any of their significant subsidiaries or has
otherwise made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment.



 
(ii) Money Laundering Laws.  The operations of the Company, the Guarantors and
their significant subsidiaries are and have been conducted at all times in
material compliance with applicable financial record keeping and reporting
requirements of the Currency and Foreign



 
- 8 -

--------------------------------------------------------------------------------

 


 
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company, the Guarantor or any
of their significant subsidiaries with respect to the Money Laundering Laws is
pending or, to the knowledge of the Company, threatened.



 
(jj)  OFAC. Neither the Company, the Guarantors nor any of their significant
subsidiaries nor, to the knowledge of the Company or the Guarantors, any
director, officer, agent, employee or affiliate of the Company, the Guarantors
or any of their significant subsidiaries is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”).



(kk)  Taxes.  The Company, the Guarantors and their respective subsidiaries have
filed all federal, state, local and non-U.S. tax returns that are required to be
filed or have requested extensions thereof (except in any case in which the
failure so to file would not have a Material Adverse Effect); and, except as set
forth in the General Disclosure Package, the Company, the Guarantors and their
respective subsidiaries have paid all taxes (including any assessments, fines or
penalties) required to be paid by them, except for any such taxes, assessments,
fines or penalties currently being contested in good faith or as would not,
individually or in the aggregate, have a Material Adverse Effect.


(ll)  Insurance.  The Company, the Guarantors and their respective subsidiaries
are insured by insurers with appropriately rated claims paying abilities against
such losses and risks and in such amounts as are prudent and customary for the
businesses in which they are engaged except in any case where the failure to be
so insured would not have a Material Adverse Effect; all material policies of
insurance insuring the Company, the Guarantors or any of their respective
subsidiaries or their respective businesses, assets, employees, officers and
directors are in full force and effect except in any case where such failure
would not have a Material Adverse Effect; the Company, the Guarantors and their
respective subsidiaries are in compliance with the terms of such policies and
instruments in all material respects; and there are no claims by the Company,
the Guarantors or any of their respective subsidiaries under any such policy or
instrument as to which any insurance company is denying liability or defending
under a reservation of rights clause except as would not result in a Material
Adverse Effect; neither the Company, the Guarantors nor any such subsidiary has
been refused any insurance coverage sought or applied for; and neither the
Company nor any such subsidiary has any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business at a cost that would not have a Material Adverse Effect,
except as set forth in or contemplated in the General Disclosure Package.


3.  Purchase, Sale and Delivery of Offered Securities.  On the basis of the
representations, warranties and agreements and subject to the terms and
conditions set forth herein, the Company agrees to sell to the several
Purchasers, and each of the Purchasers agrees, severally and not jointly, to
purchase from the Company, at a purchase price of 95.433% of the principal
amount thereof plus accrued interest, if any, from June 23, 2009 to the Closing
Date (as hereinafter defined), the respective principal amounts of Securities
set forth opposite the names of the several Purchasers in Schedule A hereto.


The Company will deliver the Offered Securities to or as instructed by the
Representatives for the accounts of the several Purchasers in a form reasonably
acceptable to the Representatives against payment of the purchase price by the
Purchasers in Federal (same day) funds by wire transfer to an account at a bank
acceptable to the Representatives drawn to the order of the Company at the
office of Davis Polk & Wardwell, 450 Lexington Avenue, New York, New York 10017,
at 9:30 A.M., New York time, on June 23, 2009, or at such other time not later
than seven full business days thereafter as the Representatives and the Company
determine, such time being herein referred to as the “Closing Date”. The Offered
Securities


 
- 9 -

--------------------------------------------------------------------------------

 


so to be delivered or evidence of their issuance will be made available for
checking at the above office of Davis Polk & Wardwell at least 24 hours prior to
the Closing Date.


 
4.  Representations by Purchasers; Resale by Purchasers.  (a)    Each Purchaser
severally represents and warrants to the Company and the Guarantors that it is
an “accredited investor” within the meaning of Regulation D under the Securities
Act.



 
(b)  Each Purchaser severally acknowledges that the Offered Securities have not
been registered under the Securities Act and may not be offered or sold within
the United States or to, or for the account or benefit of, U.S. persons except
in accordance with Regulation S or pursuant to an exemption from the
registration requirements of the Securities Act. Each Purchaser severally
represents and agrees that it has offered and sold the Offered Securities, and
will offer and sell the Offered Securities (i) as part of its distribution at
any time and (ii) otherwise until 40 days after the later of the commencement of
the offering and the Closing Date, only in accordance with Rule 903 of
Regulation S or Rule 144A. Accordingly, neither such Purchaser nor its
affiliates, nor any persons acting on its or their behalf, have engaged or will
engage in any directed selling efforts with respect to the Offered Securities,
and such Purchaser, its affiliates and all persons acting on its or their behalf
have complied and will comply with the offering restrictions requirement of
Regulation S and Rule 144A. Each Purchaser severally agrees that, at or prior to
confirmation of sale of the Offered Securities, other than a sale pursuant to
Rule 144A, such Purchaser will have sent to each distributor, dealer or person
receiving a selling concession, fee or other remuneration that purchases the
Offered Securities from it during the restricted period a confirmation or notice
to substantially the following effect:



 
“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the date of the commencement of the offering and the closing
date, except in either case in accordance with Regulation S (or Rule 144A if
available) under the Securities Act. Terms used above have the meanings given to
them by Regulation S.”
 



 
Terms used in this subsection (b) have the meanings given to them by
Regulation S.



 
(c)  Each Purchaser severally represents and agrees that it and each of its
affiliates has not entered and will not enter into any contractual arrangement
with respect to the distribution of the Offered Securities except for any such
arrangements with the other Purchasers or affiliates of the other Purchasers or
with the prior written consent of the Company and the Guarantors.



 
(d)  Each Purchaser severally represents and agrees that it and each of its
affiliates will not offer or sell the Offered Securities in the United States by
means of any form of general solicitation or general advertising within the
meaning of Rule 502(c), including, but not limited to (i) any advertisement,
article, notice or other communication published in any newspaper, magazine or
similar media or broadcast over television or radio, or (ii) any seminar or
meeting whose attendees have been invited by any general solicitation or general
advertising. Each Purchaser severally represents and agrees, with respect to
resales made in reliance on Rule 144A of any of the Offered Securities, to
deliver either with the confirmation of such resale or otherwise prior to
settlement of such resale a notice to the effect that the resale of such Offered
Securities has been made in reliance upon the exemption from the registration
requirements of the Securities Act provided by Rule 144A.



 
(e) In relation to each Member State of the European Economic Area which has
implemented the Prospectus Directive (each, a “Relevant Member State”), each of
the Purchasers severally represents and agrees that with effect from and
including the date on which the Prospectus Directive is implemented in that
Relevant Member State (the “Relevant



 
- 10 -

--------------------------------------------------------------------------------

 


 
Implementation Date”) it has not made and will not make an offer of Offered
Securities to the public in that Relevant Member State prior to the publication
of a prospectus in relation to the Offered Securities which has been approved by
the competent authority in that Relevant Member State or, where appropriate,
approved in another Relevant Member State and notified to the competent
authority in that Relevant Member State, all in accordance with the Prospectus
Directive, except that it may, with effect from and including the Relevant
Implementation Date, make an offer of Offered Securities to the public in that
Relevant Member State at any time:



(i)       to legal entities which are authorized or regulated to operate in the
financial markets or, if not so authorized or regulated, whose corporate purpose
is solely to invest in securities;


(ii)       to any legal entity which has two or more of (A) an average of at
least 250 employees during the last financial year; (B) a total balance sheet of
more than €43,000,000 and (C) an annual net turnover of more than €50,000,000,
as shown in its last annual or consolidated accounts; or


 
(iii)
to fewer than 100 natural or legal persons (other than qualified investors as
defined in the Prospectus Directive) subject to obtaining the prior consent of
the manager for any such offer; or



(iv)       in any other circumstances which do not require the publication by
the Company of a prospectus pursuant to Article 3 of the Prospectus Directive.


For the purposes of this provision, the expression an “offer of Offered
Securities to the public” in relation to any Offered Securities in any Relevant
Member State means the communication in any form and by any means of sufficient
information on the terms of the offer and the Offered Securities to be offered
so as to enable an investor to decide to purchase or subscribe the Offered
Securities, as the same may be varied in that Member State by any measure
implementing the Prospectus Directive in that Member State and the expression
“Prospectus Directive” means Directive 2003/71/EC and includes any relevant
implementing measure in each Relevant Member State.


 
(f) Each of the Purchasers severally represents and agrees that



(i)       it has only communicated or caused to be communicated and will only
communicate or cause to be communicated an invitation or inducement to engage in
investment activity (within the meaning of Section 21 of the FSMA) received by
it in connection with the issue or sale of the Offered Securities in
circumstances in which Section 21(1) of the FSMA does not apply to the Company
or the Guarantors; and


(iii)       it has complied and will comply with all applicable provisions of
the FSMA with respect to anything done by it in relation to the Offered
Securities in, from or otherwise involving the United Kingdom.


5.  Certain Agreements of the Company and each Guarantor.  The Company and each
Guarantor agrees with the several Purchasers that:


 
(a)  Amendments and Supplements to Offering Circulars.  The Company and the
Guarantors will promptly advise the Representatives of any proposal to amend or
supplement the Preliminary or Final Offering Circular and will not effect such
amendment or supplementation without the Representatives’ consent, which consent
shall not be unreasonably delayed or withheld. If, at any time prior to the
completion of the resale of the Offered Securities by the Purchasers, there
occurs an event or development as a result of which any document included in the
Preliminary or Final Offering Circular, the General Disclosure Package or any
Supplemental Marketing Material, if republished immediately following such event
or development, included or



 
- 11 -

--------------------------------------------------------------------------------

 


 
would include an untrue statement of a material fact or omitted or would omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, the
Company and the Guarantors promptly will notify the Representatives of such
event and promptly will prepare and furnish, at its own expense, to the
Purchasers and the dealers and to any other dealers at the request of the
Representatives, an amendment or supplement which will correct such statement or
omission. Neither the Representatives’ consent to, nor the Purchasers’ delivery
to offerees or investors of, any such amendment or supplement shall constitute a
waiver of any of the conditions set forth in Section 7.



 
(b)  Furnishing of Offering Circulars.  The Company and the Guarantors will
furnish to the Representatives copies of the Preliminary Offering Circular, each
other document comprising a part of the General Disclosure Package, the Final
Offering Circular, all amendments and supplements to such documents and each
item of Supplemental Marketing Material, in each case as soon as available and
in such quantities as the Representatives reasonably request.  At any time when
the Company is not subject to Section 13 or 15(d), the Company and the
Guarantors will promptly furnish or cause to be furnished to the Representatives
(and, upon request, to each of the other Purchasers) and, upon request of
holders and prospective purchasers of the Offered Securities, to such holders
and purchasers, copies of the information required to be delivered to holders
and prospective purchasers of the Offered Securities pursuant to Rule 144A(d)(4)
(or any successor provision thereto) in order to permit compliance with
Rule 144A in connection with resales by such holders of the Offered
Securities.  The Company will pay the expenses of printing and distributing to
the Purchasers all such documents.



 
(c)  Blue Sky and Other Qualifications.  The Company and the Guarantors will use
commercially reasonable efforts to arrange for the qualification of the Offered
Securities for sale and the determination of their eligibility for investment
under the laws of such jurisdictions in the United States and Canada as the
Representatives reasonably designate and will continue such qualifications in
effect so long as required for the resale of the Offered Securities by the
Purchasers, provided that the Company will not be required to qualify as a
foreign corporation or to file a general consent to service of process in any
such state.




 
(d)  Transfer Restrictions.  During the period of one year after the Closing
Date, the Company will, upon request, furnish to the Representatives, each of
the other Purchasers and any holder of Offered Securities a copy of the
restrictions on transfer applicable to the Offered Securities.



 
(e)  No Resales by Affiliates.  During the period of one year after the Closing
Date, the Company will not, and will not permit any of its affiliates (as
defined in Rule 144) to, resell any of the Offered Securities that have been
reacquired by any of them other than pursuant to Rule 144(d) or an effective
registration statement.



 
(f)  Payment of Expenses.  The Company and the Guarantors will pay all expenses
incidental to the performance of their respective obligations under this
Agreement, the Indenture and the Registration Rights Agreement, including but
not limited to (i) the fees and expenses of the Trustee and its professional
advisers; (ii) all expenses in connection with the execution, issue,
authentication, packaging and initial delivery of the Offered Securities and, as
applicable, the Exchange Securities (as defined in the Registration Rights
Agreement), the printing of this Agreement, the Registration Rights Agreement,
the Offered Securities, the Indenture, the Preliminary Offering Circular, any
other documents comprising any part of the General Disclosure Package, the Final
Offering Circular, all amendments and supplements thereto, each item of
Supplemental Marketing Material and any other document relating to the issuance,
offer, sale and delivery of the Offered Securities and as applicable, the
Exchange Securities; (iii) any reasonable and documented expenses (including
reasonable and documented fees and disbursements of counsel to the Purchasers)
incurred in connection with qualification of the Offered Securities or the
Exchange Securities for sale under the laws of such jurisdictions in the United
States and Canada as the Representatives designate and the preparation and
printing of memoranda relating



 
- 12 -

--------------------------------------------------------------------------------

 


 
thereto, (iv) any fees charged by investment rating agencies for the rating of
the Offered Securities and (v) reasonable expenses incurred in distributing the
Preliminary Offering Circular, any other documents comprising any part of the
General Disclosure Package, the Final Offering Circular (including any
amendments and supplements thereto) and any Supplemental Marketing Material to
the Purchasers.  The Company and the Guarantors will also pay or reimburse the
Purchasers (to the extent incurred by them) for costs and expenses of the
Purchasers and the Company’s officers and employees and any other expenses of
the Purchasers, the Company and the Guarantors relating to investor
presentations on any “road show” in connection with the offering and sale of the
Offered Securities including, without limitation, any travel expenses of the
Company’s and the Guarantors’ officers and employees and any other expenses of
the Company and the Guarantors including the chartering of airplanes.  The
Purchasers will pay all expenses of counsel to the Purchasers.



 
(g)  Use of Proceeds.  The Company will use the net proceeds received in
connection with this offering in the manner described in the “Use of Proceeds”
section of the General Disclosure Package and, except as disclosed in the
General Disclosure Package, the Company does not intend to use any of the
proceeds from the sale of the Offered Securities hereunder to repay any
outstanding debt owed to any affiliate of any Purchaser.



 
(h)  Absence of Manipulation.  In connection with the offering, until the
Representatives shall have notified the Company and the other Purchasers of the
completion of the resale of the Offered Securities, neither the Company, the
Guarantors nor any of their affiliates will, either alone or with one or more
other persons, bid for or purchase for any account in which it or any of its
affiliates has a beneficial interest any Offered Securities or attempt to induce
any person to purchase any Offered Securities; and neither it nor any of their
affiliates will make bids or purchases for the purpose of creating actual, or
apparent, active trading in, or of raising the price of, the Offered Securities.



 
(i) Restriction on Sale of Securities.  For a period of 45 days after the date
hereof, neither the Company nor any Guarantor will, directly or indirectly, take
any of the following actions with respect to any United States
dollar-denominated debt securities issued or guaranteed by the Company or such
Guarantor and having a maturity of more than one year from the date of issue or
any securities convertible into or exchangeable or exercisable for any of such
securities (“Lock-Up Securities”):  (i) offer, sell, issue, contract to sell,
pledge or otherwise dispose of Lock-Up Securities, (ii) offer, sell, issue,
contract to sell, contract to purchase or grant any option, right or warrant to
purchase Lock-Up Securities, (iii) enter into any swap, hedge or any other
agreement that transfers, in whole or in part, the economic consequences of
ownership of Lock-Up Securities (other than the hedging of the interest rate of
the Lock-Up Securities), (iv) establish or increase a put equivalent position or
liquidate or decrease a call equivalent position in Lock-Up Securities within
the meaning of Section 16 of the Exchange Act or (iv) except as contemplated by
the Registration Rights Agreement, file with the Commission a registration
statement under the Securities Act relating to Lock-Up Securities or publicly
disclose the intention to take any such action, without the prior written
consent of the Representatives.  Neither the Company nor any Guarantor will at
any time directly or indirectly, take any action referred to in clauses (i)
through (iv) above with respect to any securities under circumstances where such
offer, sale, pledge, contract or disposition would cause the exemption afforded
by Section 4(2) of the Securities Act or the safe harbor of Regulation S
thereunder to cease to be applicable to the offer and sale of the Offered
Securities.



6.  Free Writing Communications.  (a) Issuer Free Writing Communications.  The
Company and each Guarantor each represents and agrees that, unless it obtains
the prior consent of the Representatives, and each Purchaser represents and
agrees that, unless it obtains the prior consent of the Company and the
Representatives, it has not made and will not make any offer relating to the
Offered Securities that would constitute an Issuer Free Writing Communication.


 
- 13 -

--------------------------------------------------------------------------------

 


(b)  Term Sheets.  The Company consents to the use by any Purchaser of a Free
Writing Communication that (i) contains only (A) information describing the
preliminary terms of the Offered Securities or their offering or (B) information
that describes the final terms of the Offered Securities or their offering and
that is included in or is subsequently included in the Final Offering Circular,
including by means of a pricing term sheet in the form of Annex A hereto, or
(ii) does not contain any material information about the Company or any
Guarantor or their securities that was provided by or on behalf of the Company
or any Guarantor, it being understood and agreed that the Company and each
Guarantor shall not be responsible to any Purchaser for liability arising from
any inaccuracy in such Free Writing Communications referred to in clause (i) or
(ii) as compared with the information in the Preliminary Offering Circular, the
Final Offering Circular or the General Disclosure Package.


7.  Conditions of the Obligations of the Purchasers.  The obligations of the
several Purchasers to purchase and pay for the Offered Securities will be
subject to the accuracy of the representations and warranties of the Company and
the Guarantors herein (as though made on the Closing Date), to the accuracy of
the statements of officers of the Company and the Guarantors made pursuant to
the provisions hereof, to the performance by the Company and the Guarantors of
their obligations hereunder and to the following additional conditions
precedent:


 
(a) Accountants’ Comfort Letter.  The Purchasers shall have received a letter,
dated respectively, the date hereof on the General Disclosure Package and the
Closing Date on the Final Offering Circular, of Deloitte & Touche LLP in form
and substance reasonably satisfactory to the Purchasers concerning the financial
information with respect to the Company set forth in the General Disclosure
Package.  The Purchasers shall have received a letter, dated respectively, the
date hereof on the General Disclosure Package and the Closing Date on the Final
Offering Circular, of PricewaterhouseCoopers LLP in form and substance
reasonably satisfactory to the Purchasers concerning the financial information
with respect to Wendy’s International, Inc. set forth or incorporated by
reference in the General Disclosure Package.



 
(b)  No Material Adverse Change.  Subsequent to the execution and delivery of
this Agreement, there shall not have occurred (i) any change, or any development
or event involving a prospective change, in the condition (financial or
otherwise), results of operations, business or properties of the Company, the
Guarantors and their respective subsidiaries taken as a whole which, in the
reasonable judgment of the Representatives, is material and adverse and makes it
impractical or inadvisable to market the Offered Securities; (ii) except as
otherwise disclosed in the General Disclosure Package and the announcements by
each of Standard & Poor’s Ratings Service and Moody’s Investors Service prior to
the date hereof, any downgrading in the rating of any debt securities of the
Company or any Guarantor by any “nationally recognized statistical rating
organization” (as defined for purposes of Rule 436(g)), or any public
announcement that any such organization has under surveillance or review its
rating of any debt securities of the Company or any Guarantor (other than an
announcement with positive implications of a possible upgrading, and no
implication of a possible downgrading, of such rating) or any announcement that
the Company or any Guarantor has been placed on negative outlook; (iii) any
change in U.S. or international financial, political or economic conditions or
currency exchange rates or exchange controls the effect of which is such as to
make it, in the reasonable judgment of the Representatives, impractical to
market or to enforce contracts for the sale of the Offered Securities, whether
in the primary market or in respect of dealings in the secondary market, (iv)
any suspension or material limitation of trading in securities generally on the
New York Stock Exchange, or any setting of minimum or maximum prices for trading
on such exchange; (v) any banking moratorium declared by any U.S. federal or New
York authorities; (vi) any major disruption of settlements of securities,
payment, or clearance services in the United States or (vii) any attack on,
outbreak or escalation of hostilities or act of terrorism involving the United
States, any declaration of war by Congress or any other national or
international calamity or emergency if, in the reasonable



 
- 14 -

--------------------------------------------------------------------------------

 
 
judgment of the Representatives, the effect of any such attack, outbreak,
escalation, act, declaration, calamity or emergency is such as to make it in the
reasonable judgment of the Representatives impractical or inadvisable to market
the Offered Securities or to enforce contracts for the sale of the Offered
Securities.
 
 
(c)  Opinions of Counsel for Company.  The Purchasers shall have received
opinions, dated the Closing Date in the forms attached as Annex A, of Paul,
Weiss, Rifkind, Wharton & Garrison LLP, counsel for the Company and the
Guarantors, and in the forms attached as Annex B for the local counsels
specified in Schedule F.



 
(d)  Opinion of Counsel for Purchasers.  The Purchasers shall have received from
Davis Polk & Wardwell, counsel for the Purchasers, such opinion or opinions,
dated the Closing Date, with respect to such matters as the Representatives may
require, and the Company and the Guarantors shall have furnished to such counsel
such documents as they request for the purpose of enabling them to pass upon
such matters.



 
(e) Officers’ Certificate.  The Purchasers shall have received certificates,
dated the Closing Date, of an executive officer of the Company and the
Guarantors and a principal financial or accounting officer of the Company and
the Guarantors in which such officers shall state that the representations and
warranties of the Company and the Guarantors in this Agreement are true and
correct, that the Company and the Guarantors have complied with all agreements
and satisfied all conditions on their part to be performed or satisfied
hereunder at or prior to the Closing Date, and that, subsequent to the
respective dates of the most recent financial statements in the General
Disclosure Package there has been no material adverse change in the condition
(financial or otherwise), results of operations, business or properties of the
Company, the Guarantors and their respective subsidiaries taken as a whole
except as set forth in the General Disclosure Package or as described in such
certificate.



 
(f) Registration Rights Agreement.  The Purchasers shall have received a
counterpart of the Registration Rights Agreement that shall have been executed
and delivered by a duly authorized officer of the Company and each of the
Guarantors.



 
(g) Credit Agreement.  The Amended and Restated Credit Agreement, dated of March
11, 2009, as amended, among Wendy’s International, Inc., the Company, Arby’s
Restaurant Group, Inc., Arby’s Restaurant Holdings, LLC, Triarc Restaurant
Holdings, LLC, the Lenders and Issuers party thereto, Citicorp North America,
Inc., as administrative agent and collateral agent, Bank of America, N.A. and
Credit Suisse, Cayman Islands Branch, as co-syndication agents, Wachovia Bank,
National Association, SunTrust Bank and GE Capital Franchise Finance
Corporation, as co-documentation agents, Citigroup Global Markets Inc., Banc of
America Securities LLC and Credit Suisse, Cayman Islands Branch, as joint lead
arrangers and joint book-running managers (the “Credit Agreement”) shall have
been amended on the terms set forth in the General Disclosure Package.



Documents described as being “in the agreed form” are documents which are in the
forms which have been initialed for the purpose of identification by Davis Polk
& Wardwell, copies of which are held by the Company, the Guarantors and the
Representatives, with such changes as the Representatives may approve.


The Company and the Guarantors will furnish the Purchasers with the conformed
copies of such opinions, certificates, letters and documents required hereunder
as the Purchasers reasonably request.  The Representatives may in their sole
discretion waive on behalf of the Purchasers compliance with any conditions to
the obligations of the Purchasers hereunder, whether in respect of an Optional
Closing Date or otherwise.


8.  Indemnification and Contribution.  (a)  Indemnification of Purchasers.  The
Company and the Guarantors will indemnify and hold harmless each Purchaser, its
officers, employees, agents, partners, members, directors and its affiliates and
each person, if any, who controls such Purchaser within the meaning of Section
15 of the Securities Act or Section 20 of the Exchange Act (each, an
“Indemnified


 
- 15 -

--------------------------------------------------------------------------------

 


Party”), against any and all losses, claims, damages or liabilities, joint or
several, to which such Indemnified Party may become subject, under the
Securities Act, the Exchange Act, other Federal or state statutory law or
regulation or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in the
Preliminary Offering Circular or the Final Offering Circular, in each case as
amended or supplemented, or any Issuer Free Writing Communication (including
with limitation, any Supplemental Marketing Material), or arise out of or are
based upon the omission or alleged omission of a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading and will reimburse each Indemnified Party
for any legal or other expenses reasonably incurred by such Indemnified Party in
connection with investigating, preparing or defending against any loss, claim,
damage, liability, action, litigation, investigation or proceeding whatsoever
(whether or not such Indemnified Party is a party thereto) whether threatened or
commenced and in connection with the enforcement of this provision with respect
to any of the above as such expenses are incurred; provided, however, that the
Company and the Guarantors will not be liable in any such case to the extent
that any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement in or omission or alleged omission
from any of such documents in reliance upon and in conformity with written
information furnished to the Company by any Purchaser through the
Representatives specifically for use therein, it being understood and agreed
that the only such information consists of the information described as such in
subsection (b) below.


(b)  Indemnification of Company. Each Purchaser will severally and not jointly
indemnify and hold harmless each of the Company, the Guarantors, each of their
respective directors and each of their respective officers and the Guarantors
and each person, if any, who controls the Company or such Guarantor within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(each, a “Purchaser Indemnified Party”), against any losses, claims, damages or
liabilities to which such Purchaser Indemnified Party may become subject, under
the Securities Act, the Exchange Act, other Federal or state statutory law or
regulation or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in the
Preliminary Offering Circular or the Final Offering Circular, in each case as
amended or supplemented, or any Issuer Free Writing Communication or arise out
of or are based upon the omission or the alleged omission of a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading, in each case to the extent, but only
to the extent, that such untrue statement or alleged untrue statement or
omission or alleged omission was made in reliance upon and in conformity with
written information furnished to the Company by such Purchaser through the
Representatives specifically for use therein, and will reimburse any legal or
other expenses reasonably incurred by such Purchaser Indemnified Party in
connection with investigating, preparing or defending against any such loss,
claim, damage, liability, action, litigation, investigation or proceeding
whatsoever (whether or not such Purchaser Indemnified Party is a party thereto)
whether threatened or commenced based upon any such untrue statement or
omission, or any such alleged untrue statement or omission and in connection
with the enforcement of this provision with respect to any of the above as such
expenses are incurred, it being understood and agreed that the only such
information furnished by any Purchaser consists of the following information in
the Preliminary and Final Offering Circular: under the caption “Plan of
Distribution” paragraphs three and eleven; provided, however, that the
Purchasers shall not be liable for any losses, claims, damages or liabilities
arising out of or based upon the Company’s failure to perform its obligations
under Section 5(a) of this Agreement.


(c)  Actions against Parties; Notification.  Promptly after receipt by an
indemnified party under this Section 8 of notice of the commencement of any
action, such indemnified party will, if a claim in respect thereof is to be made
against the indemnifying party under subsection (a) or (b) above, notify the
indemnifying party of the commencement thereof; but the failure to notify the
indemnifying party shall not relieve it from any liability that it may have
under subsection (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided further that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have to
an indemnified party otherwise than under subsection (a) or (b) above.  In case
any such action is brought against any indemnified party and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish,


 
- 16 -

--------------------------------------------------------------------------------

 


jointly with any other indemnifying party similarly notified, to assume the
defense thereof, with counsel reasonably satisfactory to such indemnified party
(who shall not, except with the consent of the indemnified party, be counsel to
the indemnifying party), and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such indemnified party under this
Section 8 for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement of any pending or
threatened action in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party unless such settlement includes (i) an unconditional release of such
indemnified party from all liability on any claims that are the subject matter
of such action and (ii) does not include a statement as to or an admission of
fault, culpability or failure to act by or on behalf of any indemnified
party.   If any such proceeding shall be brought or asserted against an
indemnified party and it shall have notified the indemnifying party thereof, the
indemnifying party shall retain counsel reasonably satisfactory to the
indemnified party (who shall not, without the consent of the indemnified party,
be counsel to the indemnifying party) to represent the indemnified party in such
proceeding and shall pay the reasonable fees and expenses of such counsel
related to such proceeding, as incurred.  In any such proceeding, any
indemnified party shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such indemnified party
unless (i) the indemnifying party and the indemnified party shall have mutually
agreed to the contrary, (ii) the indemnifying party has failed within a
reasonable time to retain counsel reasonably satisfactory to the indemnified
party, (iii) the indemnified party shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the indemnifying party or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the indemnifying party
and the indemnified party and representation of both parties by the same counsel
would be inappropriate due to actual or potential differing interest between
them.  It is understood and agreed that the indemnifying party shall not, in
connection with any proceeding or related proceeding in the same jurisdiction,
be liable for the fees and expenses of more than one separate firm (in addition
to any local counsel) for all indemnified parties, and that all such fees and
expenses shall be reimbursed as they are incurred.  Any such separate firm for
any Underwriter, its affiliates, directors and officers and any control persons
of such Underwriter shall be designated in writing by the Representatives, and
any such separate firm for the Company, each of the Guarantors, each of their
respective directors, and any control persons of the Company and the Guarantors
shall be designated in writing by the Company.  The indemnifying party shall not
be liable for settlement of any proceeding effected without its consent (which
consent shall not be unreasonably withheld or delayed), but if settled with its
written consent, or if there is a judgment against an indemnified party in any
such proceeding, the indemnifying party agrees to indemnify and hold harmless
each indemnified party in the manner set forth above.


(d)  Contribution.  If the indemnification provided for in this Section 8 is
unavailable or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of the losses,
claims, damages or liabilities referred to in subsection (a) or (b) above (i) in
such proportion as is appropriate to reflect the relative benefits received by
the Company and the Guarantors on the one hand and the Purchasers on the other
from the offering of the Offered Securities or (ii) if the allocation provided
by clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Company and the Guarantors on the one
hand and the Purchasers on the other in connection with the statements or
omissions which resulted in such losses, claims, damages or liabilities as well
as any other relevant equitable considerations. The relative benefits received
by the Company and the Guarantors on the one hand and the Purchasers on the
other shall be deemed to be in the same proportion as the total net proceeds
from the offering (before deducting expenses) received by the Company bear to
the total discounts and commissions received by the Purchasers from the Company
under this Agreement. The relative fault shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company and the Guarantors or the Purchasers and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission. The amount paid by an
indemnified party as a result of the losses, claims, damages or liabilities
referred to in the first sentence of this subsection (d) shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any action or claim which is
the subject of this subsection (d). Notwithstanding the provisions of this
subsection (d), no Purchaser shall be required to contribute any amount in
excess of the amount by which the total price at which the Offered Securities


 
- 17 -

--------------------------------------------------------------------------------

 


purchased by it were resold exceeds the amount of any damages which such
Purchaser has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. The Purchasers’ obligations in
this subsection (d) to contribute are several in proportion to their respective
purchase obligations and not joint.  The Company, the Guarantors and the
Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 8(d) were determined by pro rata allocation (even if
the Purchasers were treated as one entity for such purpose) or by any other
method of allocation which does not take account of the equitable considerations
referred to in this Section 8(d).


9.  Default of Purchasers.  If any Purchaser or Purchasers default in their
obligations to purchase Offered Securities hereunder and the aggregate principal
amount of Offered Securities that such defaulting Purchaser or Purchasers agreed
but failed to purchase does not exceed 10% of the total principal amount of
Offered Securities, the Representatives may make arrangements satisfactory to
the Company for the purchase of such Offered Securities by other persons,
including any of the Purchasers, but if no such arrangements are made by the
Closing Date, the non-defaulting Purchasers shall be obligated severally, in
proportion to their respective commitments hereunder, to purchase the Offered
Securities that such defaulting Purchasers agreed but failed to purchase. If any
Purchaser or Purchasers so default and the aggregate principal amount of Offered
Securities with respect to which such default or defaults occur exceeds 10% of
the total principal amount of Offered Securities and arrangements reasonably
satisfactory to the Representatives and the Company for the purchase of such
Offered Securities by other persons are not made within 36 hours after such
default, this Agreement will terminate without liability on the part of any
non-defaulting Purchaser or the Company, except as provided in Section 10. As
used in this Agreement, the term “Purchaser” includes any person substituted for
a Purchaser under this Section. Nothing herein will relieve a defaulting
Purchaser from liability for its default.


10.  Survival of Certain Representations and Obligations.  The respective
indemnities, agreements, representations, warranties and other statements of the
Company, the Guarantors or their respective officers and of the several
Purchasers set forth in or made pursuant to this Agreement will remain in full
force and effect, regardless of any investigation, or statement as to the
results thereof, made by or on behalf of any Purchaser, the Company, the
Guarantors or any of their respective representatives, officers or directors or
any controlling person, and will survive delivery of and payment for the Offered
Securities. If this Agreement is terminated pursuant to Section 9 or if for any
reason the purchase of the Offered Securities by the Purchasers is not
consummated, the Company and the Guarantors shall remain responsible for the
expenses to be paid or reimbursed by it pursuant to Section 5 and the respective
obligations of the Company, the Guarantors and the Purchasers pursuant to
Section 8 shall remain in effect. If the purchase of the Offered Securities by
the Purchasers is not consummated for any reason other than solely because of
the termination of this Agreement pursuant to Section 9 or the occurrence of any
event specified in clause (iii), (iv), (v), (vi) or (vii) of Section 7(b), the
Company and the Guarantors will reimburse the Purchasers for all documented
out-of-pocket expenses (including documented fees and disbursements of counsel)
reasonably incurred by them in connection with the offering of the Offered
Securities.


11.  Notices.  All communications hereunder will be in writing and, if sent to
the Purchasers will be mailed, delivered or telegraphed and confirmed to the
Purchasers, c/o Credit Suisse Securities (USA) LLC,—Eleven Madison Avenue,
New York, N.Y. 10010-3629, Attention:  LCD-IBD, or, if sent to the Company or
the Guarantors, will be mailed, delivered or telegraphed and confirmed to it at
Wendy’s Arby’s Restaurants, LLC, 1155 Perimeter Centre West, Atlanta, GA, 30338
Attention:  Nils Okeson; with a copy to Paul, Weiss, Rifkind, Wharton & Garrison
LLP, 1285 Avenue of the Americas, New York, New York, 10019-6064, Attention:
Paul D. Ginsberg and John C. Kennedy provided, however, that any notice to a
Purchaser pursuant to Section 8 will be mailed, delivered or telegraphed and
confirmed to such Purchaser.


12.  Successors.  This Agreement will inure to the benefit of and be binding
upon the parties hereto and their respective successors and the controlling
persons referred to in Section 8, and no other person will have any right or
obligation hereunder, except that holders of Offered Securities shall be
entitled to enforce the agreements for their benefit contained in the second and
third sentences of Section 5(b) hereof against the Company as if such holders
were parties thereto.


 
- 18 -

--------------------------------------------------------------------------------

 
 


13.  Representation of Purchasers.  The Representatives will act for the several
Purchasers in connection with this purchase, and any action under this Agreement
taken by you will be binding upon all the Purchasers.


14.  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.


15.  Absence of Fiduciary Relationship.  The Company and the Guarantors
acknowledge and agree that:


(a)  No Other Relationship.  The Representatives have been retained solely to
act as initial purchaser(s) in connection with the initial purchase, offering
and resale of the Offered Securities and that no fiduciary, advisory or agency
relationship between the Company or the Guarantors and the Representatives have
been created in respect of any of the transactions contemplated by this
Agreement or the Preliminary or Final Offering Circular, irrespective of whether
the Representatives have advised or is advising the Company or the Guarantors on
other matters;


(b)  Arm’s-Length Negotiations.  The purchase price of the Offered Securities
set forth in this Agreement was established by the Company and the Guarantors
following discussions and arms-length negotiations with the Representatives and
the Company and the Guarantors are capable of evaluating and understanding and
understand and accept the terms, risks and conditions of the transactions
contemplated by this Agreement;


(c)  Absence of Obligation to Disclose.  The Company has and the Guarantors have
been advised that the Representatives and their affiliates are engaged in a
broad range of transactions which may involve interests that differ from those
of the Company or the Guarantors and that the Representatives have no obligation
to disclose such interests and transactions to Company or the Guarantors by
virtue of any fiduciary, advisory or agency relationship; and


(d)  Waiver.  The Company and the Guarantors waive, to the fullest extent
permitted by law, any claims it may have against the Representatives for breach
of fiduciary duty or alleged breach of fiduciary duty and agree that the
Representatives shall have no liability (whether direct or indirect) to the
Company or the Guarantors in respect of such a fiduciary duty claim or to any
person asserting a fiduciary duty claim on behalf of or in right of the Company,
including stockholders, employees or creditors of the Company or the Guarantors.


16.  Applicable Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to principles
of conflicts of laws.


The Company and the Guarantors hereby submit to the non-exclusive jurisdiction
of the Federal and state courts in the Borough of Manhattan in The City of New
York in any suit or proceeding arising out of or relating to this Agreement or
the transactions contemplated hereby.  The Company and the Guarantors
irrevocably and unconditionally waive any objection to the laying of venue of
any suit or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby in Federal and state courts in the Borough of
Manhattan in The City of New York and irrevocably and unconditionally waive and
agree not to plead or claim in any such court that any such suit or proceeding
in any such court has been brought in an inconvenient forum.




 
- 19 -

--------------------------------------------------------------------------------

 




If the foregoing is in accordance with the Purchasers’ understanding of our
agreement, kindly sign and return to us one of the counterparts hereof,
whereupon it will become a binding agreement between the Company, the Guarantors
and the several Purchasers in accordance with its terms.


Very truly yours,


Wendy’s International Holdings, LLC




By:          /s/ Daniel T. Collins 
 
Name:
Daniel T. Collins

 
Title:
Senior Vice President, Treasurer and
Assistant Secretary







 
Wendy’s International, Inc.

 
The New Bakery Company of Ohio, Inc.

 
Wendy’s of Denver, Inc.

 
Wendy’s of N.E. Florida, Inc.

 
Wendy’s Old Fashioned Hamburgers of New York, Inc.

 
BDJ 71112, LLC

 
Arby’s Restaurant Holdings, LLC

 
Triarc Restaurant Holdings, LLC

 
Arby’s Restaurant Group, Inc.

 
Arby’s Restaurant, LLC

 
Arby’s, LLC

 
Wendy’s/Arby’s Support Center, LLC

 
ARG Services, Inc.

 
Sybra, LLC

 
Arby’s IP Holder Trust

 
RTM Acquisition Company, LLC

 
RTM, LLC

 
RTM Partners, LLC

 
RTM Operating Company, LLC

 
RTM Development Company, LLC

 
RTMSC, LLC

 
RTM Georgia, LLC

 
RTM Alabama, LLC

 
RTM West, LLC

 
RTM Sea-Tac, LLC

 
RTM Indianapolis, LLC

 
Franchise Associates, LLC

 
RTM Savannah, LLC

 
RTM Gulf Coast, LLC

 
RTM Portland, LLC

 
RTM Mid-America, LLC

 
ARG Resources, LLC



        By:      /s/ Daniel T. Collins 
 
Name:
Daniel T. Collins

 
Title:
Senior Vice President, Treasurer and
Assistant Secretary

 
 
 
[Signature Page to the Purchase Agreement]

 

--------------------------------------------------------------------------------

 


The foregoing Purchase Agreement
     is hereby confirmed and accepted
     as of the date first above written.


Credit Suisse Securities (USA) LLC



 
By: /s/ Malcolm Price                 
  

Name:  Malcolm Price
Title:  Managing Director
 


Banc of America Securities LLC



 
By: /s/ Michael Grimes            
 

Name: Michael Grimes
Title: Vice President




Citigroup Global Markets Inc.




 
By: /s/ David Leland              
 

Name: David Leland
Title: Director




Acting on behalf of themselves
and as the Representatives
of the several Purchasers
 
 
 
[Signature Page to the Purchase Agreement]



 

--------------------------------------------------------------------------------

 


 